Citation Nr: 1233586	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO. 09-15 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a low back disability. 

2. Entitlement to service connection for a cervical spine (neck) disability.

3. Entitlement to service connection for a left knee disability.

4. Entitlement to service connection for a right knee disability, to include as secondary to a left knee disability.

5. Entitlement to service connection for a left ankle disability. 

6. Entitlement to service connection for degenerative joint disease (DJD) of the ankles, hips, and shoulders, to include as secondary to back and knee disabilities.

7. Entitlement to service connection for polyarthralgia of the ankles, hips, and shoulders, to include as secondary to back and knee disabilities. 

8. Entitlement to service connection for radiculopathy of the bilateral upper extremities, to include as secondary to a neck disability.

9. Entitlement to service connection for cephalgia (headaches), to include as secondary to tinnitus.

10. Entitlement to service connection for vertigo, to include as secondary to tinnitus. 

11. Entitlement to a disability evaluation in excess of 30 percent for an acquired psychiatric disorder, to include depression. 

12. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Heather E. Van Hoose, Esquire


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse, and A. C., observer. 


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from March 1991 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008, February 2009, and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The June 2008 rating decision denied service connection for a back disability, a left knee disability, and a right knee disability. The February 2009 rating decision denied service connection for a neck disability, DJD, polyarthralgia, bilateral upper extremity radiculopathy, headaches, and vertigo. The February 2011 rating decision denied an increased evaluation for depression. 

At his July 2012 hearing, the Veteran testified about his DJD and polyarthralgia claims. He did not describe a specific incident or injury in service that he believes caused these conditions. However, he testified that he sprained his left ankle in service, and this is reflected in his service treatment records (STRs). Therefore, the Board has listed a left ankle disability as a separate issue in this decision. 

The Board has rephrased the Veteran's claim for depression claim for entitlement to service connection for an acquired psychiatric disorder, to include depression. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The RO granted service connection for depression and assigned an initial 30 percent evaluation in a March 2010 rating decision. In December 2010, less than a year after the issuance of the rating decision, the Veteran's attorney filed a claim for an increased evaluation. The RO was correct in construing this letter as a claim for an increased evaluation and not as a notice of disagreement (NOD) for the March 201 RO decision. The attorney did not express disagreement and a desire for Board review of the  rating decision. Instead, she stated "[p]lease consider this letter as a New Claim for service connection of disability benefits on the following conditions: 1. Increase in service connection for depressive disorder." The December 2010 statement was not a valid NOD for the March 2010 rating decision. The March 2010 rating decision is final and the issue is characterized properly above. Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002); 38 C.F.R. § 20.201 (2007); 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d) (2007); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2011). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified at a hearing in July 2012 before the undersigned. A copy of the transcript has been associated with the claims file. The record was held open for an additional thirty days, during which he submitted additional medical evidence and waived his right to have it initially considered by the RO. 38 C.F.R. §§ 20.800, 20.1304(c) (2011).

The issues of entitlement to service connection for a neck disability, a right knee disability, a left ankle disability, DJD, polyarthralgia, radiculopathy of the bilateral upper extremities, vertigo, and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1. The medical evidence of record does not show that the Veteran's currently diagnosed low back disability is related to military service.

2. The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has a left knee disability that began during active service or is related to an incident of service. 

3. The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has cephalgia that began during active service or is related to an incident of service. 

4. The Veteran's psychiatric disorder produces occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood.  


CONCLUSIONS OF LAW

1. The Veteran's low back disability was not incurred or aggravated in service, and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1153, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 

2. The Veteran's left knee disability was incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); §§ 3.102, 3.159, 3.303 (2011).

3. The Veteran's cephalgia was incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2010); §§ 3.102, 3.159, 3.303 (2011).

4. The criteria for a 70 percent disability evaluation for a psychiatric disorder have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9434 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's claims for a left knee disability and cephalgia, VA has substantially satisfied its duties to notify and assist in this case, as required by the Veterans Claims Assistance Act of 2000 ("VCAA"). See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010). To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision. See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

With regard to his claims for service connection for a low back disability and an increased evaluation for an acquired psychiatric disorder, the VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter for his service connection claim in October 2007 and for his increased evaluation claim in December 2010. This letter advised the Veteran of what evidence was required to substantiate his claims, and of his and VA's respective duties for obtaining evidence. The December 2010 letter informed him that he needed to show that his disability had increased in severity. Both letters provided notice regarding the disability evaluation and effective date elements of a service connection claim. Dingess, 19 Vet. App. at 473. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA examinations in May 2008, March 2010, and January 2011. The VA examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests. The May 2008 examiner provided a rationale for the opinion regarding service connection for a low back disability. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). The Veteran testified at a hearing in July 2012. 

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011). 

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 





Low Back Disability

The Veteran has been diagnosed with back strain and focal degenerative and hypertrophic changes of the lumbar spine, satisfying the first element of a service connection claim. Hickson, 12 Vet. App. at 253.

His STRs show that in November 1991 he complained of low back pain after standing guard duty. He stated that the pain had lasted for three days. Upon examination, there was minimal pain to palpation on the right side of his rib cage and lower back. He was diagnosed with costochondritis and low back strain. He was placed on light duty for three days and instructed to return for treatment if the condition persisted. He did not return for additional treatment. In March 1992, he reported a history of back pain since the previous July. Hiking and occasional heavy lifting made it feel worse. He had an x-ray taken of his thoracolumbar spine. The radiologist stated that his L2 vertebrae "could be individual variant," but was otherwise negative. The radiologist stated that the Veteran had a possible old compression fracture at L2. Upon examination he had full range of motion with some pain on full extension. His December 1994 separation examination was showed a normal spine. He denied recurrent back pain in his December 1994 report of medical history. The two incidences of treatment for back pain in service meet the second element of a service connection claim. Hickson, 12 Vet. App. at 253.

The nexus requirement of a service connection claim may be satisfied by evidence that a chronic disease subject to presumptive service connection (here, arthritis) manifested itself to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. In this case, presumptive service connection is not warranted because the evidence does not show that the Veteran's arthritis manifested to a compensable degree within one year of his separation from service in March 1995.

The Veteran underwent a VA examination in May 2008. He reported that in November 1991, he hurt his back during a drill. He stated that he was given naproxen and sent back to duty, and that he did not seek additional treatment. He stated that his current back disability began about six months after he separated from service. He stated that he had muscle tightness and a burning sensation in his back every day. Imaging studies of the Veteran's lumbar spine showed muscle strain and focal degenerative and hypertrophic changes with no acute bony abnormalities. The examiner stated that the Veteran's back disability was not related to service. He noted that there was no documentation of continuing lumbar pain from his period of military service to the present. The Veteran and reported daily short periods of back muscle pain after standing all day and then walking home. The examiner found this description of symptoms to be consistent with muscle fatigue and found that it was "not specifically related to a back injury. It is just fatigue and resolves by his history with rest." The examiner noted that the Veteran had gained 52 pounds since separation from service and that the weight gain alone could cause muscle fatigue. The examiner acknowledged that the Veteran was treated for lumbar strain in service. He noted that there was no follow up treatment and the Veteran's complaints appeared to have resolved. The examiner stated that with rest, this type of muscular injury will heal often without residuals. The opinion and supporting rationale from the examiner are probative evidence against the Veteran's claim.

The Veteran submitted private medical evidence to support his claim. In February 2006, he was treated at an emergency room for back pain that had lasted for two days. He reported lifting heavy objects the day prior to its onset and "thought he may have pulled something." He also complained of chills. He was admitted to the hospital because the physician was concerned that he might have pneumonia, but his chest x-ray was clear. The physician diagnosed right back pain with a possible infections etiology. 

In September 2008, the Veteran was treated by Dr. R. B., a private physician. He reported his in service back injury and Dr. R. B. stated that the Veteran's current back disability was "directly linked" to his in service injury but did not provide an explanation for his opinion. Further, it is not known whether Dr. R. B. had access to the Veteran's STRs or other treatment records. Because Dr. R. B. did not provide an explanation for his opinion or state which, if any, records he reviewed, his opinion is not as probative as that of the VA examiner. 

The remaining VA and private treatment records do not provide evidence of a link between the Veteran's in service back injury and his current back disability. Because the VA examiner's opinion is afforded more probative weight than Dr. R. B.'s opinion, the nexus requirement is not satisfied. Hickson, 12 Vet. App. at 253. 

The Veteran has asserted that he has had chronic back pain since service. 38 C.F.R. § 3.303(b). In April 2010, he reported to Dr. J. D., a private physician, that he had back pain since service. The Veteran testified in July 2012 that he hurt his back in service by slipping in mud during basic training and has had pain since that time. He went to bed after falling and woke up with back pain. He sought treatment and was told that he had pulled a muscle. He stated that he was placed on light duty for a few days. He stated that he took ibuprofen for back pain while in service. He stated that he began getting treatment at VA because he had no health insurance. 

The Veteran is competent to describe observable symptomatology such as the intensity and duration of his back pain. Layno v. Brown, 6 Vet. App. 465 (1994). However, his statements regarding continuity of symptomatology are contradicted by other evidence of record. He reported in May 2008 that his back problem began six months after separating from service. Further, in his December 1994 report of medical history for separation, he selected "no" to the question of whether he had recurrent back pain. His spine was found normal at his December 1994 separation examination. In February 2006, when he was treated in an emergency room for back pain, he stated that its onset was two days prior. 

The Veteran's pre-separation physical examination and questionnaire are particularly probative both as to his subjective reports and their resulting objective findings. They were generated with a view towards ascertaining his then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73(1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). The Veteran's inconsistent statements damage his credibility. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  

The Board finds that the VA examiner's opinion regarding continuity of symptoms is more probative than the Veteran's lay assertion. The May 2008 VA examiner opined that the Veteran's daily muscle fatigue was caused by standing on his feet all day at work, walking home, and a weight gain of 52 pounds. The examiner stated that his muscle fatigue was not caused by a back injury, and that the injury the Veteran sustained in service appeared to have resolved without complications. 

Since the preponderance of the evidence is against the claim, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and his claim must be denied. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). Service connection for a low back disability is denied. 

Left Knee Disability

The Veteran has been diagnosed with chondromalacia patella, which satisfies the first element of a service connection claim. Hickson, 12 Vet. App. at 253.

The Veteran's STRs show multiple instances of treatment for left knee pain. In March 1991, he reported twisting his left knee. He was diagnosed with patellofemoral syndrome (PFS) and placed on light duty for three days. He was treated four times for left knee pain in April 1991. His x-ray was normal. In May 1991, he fell down stairs and injured his knee. He was diagnosed with a left knee sprain and treated with a wrap and pain medication. In August 1991, he reported twisting his left knee and having persistent pain for two days. The impression was either a sprain or blunt trauma. In June 1993 he hurt his left knee jumping down from his bunk bed. The impression was patellofemoral pain syndrome (PFPS). Also in June 1993, he reported a history of left knee pain for the previous six months. In July 1993, he complained of left knee pain that was worse with running and prolonged standing. The impression was PFS or tendonitis. Also in July 1993, he was noted to have PFPS of the left knee. In his December 1994 report of medical history, he answered "no" to the question of whether he had a "trick" or locked knee. However, the examining physician answered "yes" and initialed the change. The physician then noted a diagnosis of PFS on the space provided for physicians to write on the report of medical history. PFS was also noted on the Veteran's December 1994 separation examination. The second element of a service connection claim is met. Hickson, 12 Vet. App. at 253.

The Veteran underwent a VA examination in May 2008. He reported twisting his left knee while running in mud. He reported that he was assigned to light duty. He was told that he had PFS. The examiner provided a negative opinion because his chondromalacia was symptomatic only two times per month and it did not indicate a disabling condition. The examiner found that the Veteran stood on his feet a lot for work that "this alone could account for knee pain once a month." The examiner also noted that the Veteran had gained approximately 52 pounds since separation, which put strain on his knees. The examiner concluded that the absence of treatment for 13 years following separation as well the Veteran's occupation and weight , supported the conclusion that his left knee disability was not service connected.

The examiner based his opinion in part on his finding that PFS was not noted on discharge. As discussed above, PFS is noted in both the report of medical history for separation and in the December 1994 separation examination report. Therefore, the examiner's opinion is based at least in part on an incorrect factual basis. The Board is not bound to accept medical opinions that are based upon an inaccurate factual background. See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).

The Veteran reported continuity of left knee symptoms since service to Drs. R. B. and J. D., private physicians. The record shows that he did not seek treatment for a left knee disability until 2006. However, at his July 2012 hearing, the Veteran testified that he did not seek treatment after separation because he did not have health insurance. The Veteran and his spouse are competent to describe observable symptoms such as knee pain. Layno v. Brown, 6 Vet. App. 465 (1994). The Veteran's recollection of his in-service injuries and treatment are consistent with the STRs and his description of continuing symptoms is consistent with what he reported to the VA examiner in May 2008. The Board finds his testimony regarding the left knee to be credible. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

Although further medical inquiry could be undertaken towards development of the claim, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993). Affording the Veteran the benefit of the doubt, the nexus requirement is satisfied by competent, credible reports of continuity of symptoms. Service connection is granted. 38 C.F.R. § 3.303(b). 

Cephalgia

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability. In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310(b) (2010); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability. Velez v. West, 11 Vet. App. 148, 158 (1998). In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran has been diagnosed with tension headaches, satisfying the first element of a secondary service connection claim. Wallin, 11 Vet. App. at 512. His tinnitus is service connected, satisfying the second element of a secondary service connection claim. Id. 

In March 2010, Dr. R. B., a private physician, stated that the Veteran had significant noise exposure during service, which resulted in his tinnitus. Dr. R. B. stated that he also had "secondary symptoms" such as headaches. Without the noise exposure, it was "unlikely that this would have ever been an issue for this patient."  

In March 2010, the Veteran underwent a VA neurological examination. He was diagnosed with tension headaches. The examiner opined that tinnitus is a symptom of several underlying medical conditions, some of which are serious. The examiner did not provide examples. The examiner concluded that tinnitus is not an etiological factor in any disease process. No specific opinion was made regarding headaches and no rational was provided. Therefore, the opinion is inadequate and is not probative evidence. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

Further medical inquiry could be undertaken towards development of the claim. However, Dr. R. B.'s opinion provides probative evidence in support of the Veteran's claim and in this case a remand for an adequate VA examination would result in an additional burden on the Veteran. Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). Where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993). Service connection for cephalgia is granted. 38 C.F.R. § 3.310; see also Wallin, 11 Vet. App. at 512.

Increased Evaluation Claim

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity. Individual disabilities are assigned separate Diagnostic Codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2011). When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran contends that his depression has increased in severity such that an increased rating is warranted. Because his symptoms cause occupational and social impairment with reduced reliability and productivity, his claim will be granted in part. 

The Veteran's psychiatric disorder is evaluated under the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130, Diagnostic Code 9411. The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic And Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have been adopted by the VA. 38 C.F.R. § 4.125. His psychiatric disorder is currently assigned a 30 percent evaluation. 

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking, or mood, due to symptoms such as: suicidal ideation, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability. 38 C.F.R. § 3.102, Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam). 

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV"). 38 C.F.R. § 4.130. The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. Higher scores correspond to better functioning of the individual. 

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

It is important to note that a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32). Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

The Veteran underwent a VA psychiatric examination in March 2010. He reported daily feelings of sadness that were triggered when he thought of his deceased relatives. He had no close friends but was close to an uncle and his grandmother. He stated that he used to socialize more, but had recently been more isolated. He reported suicidal ideation in the past, but not during the examination. The Veteran and his wife were married for 13 years and he described their relationship as good. He enjoyed fishing, hunting, and video games. His sleep was impaired and he reported concentration problems while reading books. He had panic attacks once a week. 

Upon examination, his hygiene, speech, psychomotor activity, attention span, and thought content were normal. He described his mood as "in between sad and happy," and his affect was full. His judgment and insight were intact. He denied hallucinations. Delusional material was not observed. The examiner found that he did not have obsessive or ritualistic behavior. He denied homicidal ideation but admitted to suicidal ideation. His impulse control was "fair," with no episodes of violence. His remote and immediate memory were normal but his recent memory was mildly impaired. The Veteran could recall four out of five words immediately, and three out of five words after a ten minute delay. The examiner diagnosed depressive disorder, not otherwise specified, and assigned a GAF score of 58, indicating moderate symptoms. 

The Veteran underwent a second VA examination in January 2011. He reported feelings of depression for half a day or longer at least twice a week. These feelings were usually associated with missing his parents or with current life stressors such as financial hardship. He became tearful when thinking about the loss of his parents. He stated that he had some friends at work, but did not normally socialize much because he could not afford to go out and his work friends lived far away. He had joined The American Legion but quit because he could not afford the dues. He liked to fish, hunt, play video games, and watch television. He reported a good relationship with his wife and his teenage niece. The Veteran reported sleep disturbance and stated that he only had two to three hours of sleep each night. He attributed this to his neck and knee pain. He denied problems getting along with other people but stated that he socialized mainly with his family. He had passing suicidal ideation but no intent or plan.

Upon examination, his appearance and hygiene were normal. His speech, thought processes, attention span, and psychomotor activity were also normal. His mood was good and his affect was appropriate. His judgment and insight were intact. He denied hallucinations and the examiner did not observe delusional material. He did not have obsessive or ritualistic behavior. He denied panic attacks. His impulse control was good. His memory was not impaired. The examiner diagnosed the Veteran with depressive disorder, not otherwise specified, and assigned a GAF score of 65, indicating mild symptoms. The examiner found that the Veteran's disability picture more closely approximated symptoms that were transient or mild and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress. The examiner concluded that the Veteran had "[m]ild symptoms and functional impairment."  

In July 2012, Dr. J. A., a private physician, submitted an examination report and statement to support the Veteran's claim. At his appointment, the Veteran was terse, reticent, and irritable. He reported his health as "fair," but he "continuously and constantly" omitted information and required prompting from the physician. Upon examination, his attention span was normal, his concentration was average, and his psychomotor activity was slightly increased. His speech patterns were relevant, coherent, and appropriate but "somewhat sparse."  His affect was somewhat diminished. He had no current suicidal ideation but stated that he had in the past. The Veteran had obsessive thoughts of wanting to "go home," where "home" meant with his family members who were deceased. He denied ritual compulsions. He complained of low energy and infrequent agitation or psychomotor pressure three to four times a month. He reported feelings of anxiety once a week that were accompanied by chest pain, sweating, and feeling shaky. These episodes lasted for up to three hours. He reported problems with anger. Dr. J. A. found that the Veteran had a paranoid attitude that made him distrustful of others. He admitted to experiencing audio hallucinations of his mother and other deceased relatives telling him that everything was going to be alright. His interpersonal relationships were characterized by inner reserve and detachment. His judgment was average and his insight was "limited."  His observed memory was intact but he complained of forgetfulness for names, phone numbers, dates, and addresses. He had trouble sleeping. Dr. J. A. found that the Veteran's "whole person impairments specifically due to depression are in excess of 30 [percent]."  He diagnosed the Veteran with depressive disorder, not otherwise specified, to include major depressive disorder with psychotic features. He assigned a GAF score of 50, indicating serious symptoms. 

At his July 2012 hearing, the Veteran testified that he had suicidal ideation. He stated that he had panic attacks three to four times per month. He had three to four hours of sleep per night. He and his wife had been married for 17 years. She testified that over time, he had become less outgoing. He reported having a good friend that he had known since second grade, but had only seen him twice in the past four years. He had no other friends. He played video games for recreation. He testified that he had trouble concentrating and got lost while driving. He had difficulty remembering his childhood. He wrote notes and kept calendars to help his memory. His wife testified that she kept track of his calendar. He stated that he wanted to "go home" where "home" meant with deceased family members. 

The Board finds that the Veteran's disability picture more closely approximates a 70 percent evaluation. He has consistently reported suicidal ideation, including at his hearing in July 2012. Further, Dr. J. A. described the Veteran's thoughts of wanting to "go home" as obsessive. In March 2010, he reported weekly panic attacks and in July 2012 he stated that they occurred three to four times per month (approximately once per week). He did not have close friends and socialized mainly with his family. He demonstrated some memory impairment such as being unable to recall five out of five words after a 10 minute delay. His spouse testified that she had to manage his calendar for him due to his forgetfulness. He testified that he frequently became lost while driving. He regularly experienced feelings of depression and anxiety, with episodes lasting up to half a day. His lowest GAF score was 50, indicating severe symptoms. A 70 percent evaluation is granted. 38 C.F.R. § 4.7. 

The Veteran's disability picture does not more closely approximate a 100 percent evaluation. In January 2011, the VA examiner stated that the Veteran's symptoms were mild, and decreased work efficiency and ability to perform occupational tasks only during periods of significant stress. Although Dr. J. A. assigned a GAF score of 50, other examiners assigned GAF scores of 58, indicating moderate symptoms, and 65, indicating mild symptoms. Further, the Veteran's thought processes have consistently been found normal. His speech patterns and content have also been found normal with the exception that they were described by Dr. J. D. as "somewhat sparse." He has consistently had good personal hygiene. He engaged in recreational activities such as fishing, hunting, and playing video games. Although he and his wife state that he has become more withdrawn, he socializes within his family and has a good relationship with his wife and other family members. Although he was irritable at his appointment with Dr. J. A., he does not have a history of violent episodes or impaired impulse control. He reported auditory hallucinations to Dr. J. A. in July 2012; he heard the voices of his mother and other deceased family members telling him that everything was going to be alright. However, he previously denied experiencing audio or visual hallucinations to other health care providers.  The record does not show that he has persistent hallucinations. The record does not show that the Veteran experienced delusions, was disoriented as to time or place, or had severe memory impairment. The record shows that is able to function independently, perform all of his activities of daily living, and maintain full time employment. For these reasons, his symptoms are not more closely approximated by a 100 percent evaluation. 38 C.F.R. § 4.130. 

Reviewing the evidence, the Board finds that the overall disability picture for the Veteran's psychiatric disorder more closely approximates a 70 percent rating. To this extent, the appeal is granted. 38 C.F.R. § 4.7. There is no evidentiary basis upon which to assign a rating in excess of 70 percent during the appeals period. Hart, 21 Vet. App. at 505.

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1). The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate. Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability. If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's psychiatric disorder are contemplated by the schedular criteria, which describe his suicidal ideation, panic attacks, periods of depression and anxiety, forgetfulness, and impaired ability to establish and maintain effective interpersonal relationships. No examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule. In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating. Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order. 


ORDER

Service connection for a low back disability is denied. 

Service connection for a left knee disability is granted.

Service connection for cephalgia is granted. 

A 50 percent evaluation for a psychiatric disorder is granted. 


REMAND

The record is not ready for appellate review of the issues on appeal. The following further development is required. 

Neck Disability 

The Veteran underwent a VA joints examination in May 2008. Imaging studies showed a chronic left disc and osteophyte complex causing some narrowing of the left side of the spinal canal and neural foramen at C3-C4, with a small left posterior paracentral disc protrusion at C6-C7. The examiner stated that there was no mention of a neck disability in service, but did not provide an opinion regarding the etiology of the Veteran's diagnosed neck disability. Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). Even if not initially obligated to do so, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr, 21 Vet. App. at 311. The Veteran's claims file must be returned to the examiner who conducted the May 2008 examination so that an adequate etiology opinion may be rendered. 

Radiculopathy of the Bilateral Upper Extremities

The Veteran asserts that he sustained a neck injury in service and that he has tingling in his arms as a result of this injury. In July 2012, he testified that he has had the tingling sensation since service. Alternatively, he asserts that his symptoms are radiculopathy from a neck disability, which he asserts should be service connected.

The Veteran has been diagnosed with carpal tunnel syndrome (CTS), which is an upper extremity disability. A February 2009 VA treatment record also notes neck pain with radiculopathy. 

In May 2008, the Veteran underwent a VA joints examination. The examiner found that the Veteran had a C4 nerve root impingement. A review of relevant medical literature showed that C4 impingement "does not cause any upper extremity findings."  The examiner concluded that the Veteran's upper extremity complaints were likely "related to median nerve compression at the wrist related to his work and not his military service."

In March 2010, the Veteran underwent a VA neurological examination. The examiner noted that the Veteran underwent a WEMG for electrodiagnostic evaluation of bilateral upper extremity numbness and pain. The impression was an abnormal electrodiagnostic examination of the bilateral upper extremities with evidence of bilateral median nerve mononeuropathies characterized as chronic and severe, with evidence of demyelination and axonal loss. The examiner stated that it occurred at the wrists bilaterally and "clinically would be compatible with bilateral carpel tunnel syndrome." 

In April 2010, Dr. J. D., a private physician, disagreed with the findings of the VA examiners who attributed the Veteran's bilateral upper extremity numbness and tingling to CTS and instead found that it was due to his in service back injury. His rationale for his opinion was not clearly worded.

On remand, the examiner should determine whether the veteran has radiculopathy in addition to CTS and opine as to whether it is due to his period of active service.

Right Knee Disability

At his July 2012 hearing, the Veteran testified that he thought his right knee disability was caused by compensating for his left knee. 

At his May 2008 VA examination, the examiner stated that knee pain once a month does not "indicate any disabling condition."  However, the examiner diagnosed the Veteran with mild chondromalacia patella. The examiner stated that weight gain and standing on his feet for long periods of time put strain on his knees and caused knee pain. The examiner also noted that the Veteran's separation examination was negative for a knee problem. 

In September 2008, Dr. R. B. opined that the Veteran's right knee disability was caused by his in service knee injury. 

The May 2008 examiner's opinion is not adequate because it does not address the theory of secondary service connection. Given that the Board has granted service connection for the Veteran's left knee, an addendum opinion is needed to determine whether his right knee disability was caused by his left knee disability. McLendon v. Nicholson, 20 Vet. App. 79 (2006), see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d). 

Left Ankle Disability, DJD of Multiple Joints, Polyarthralgia of Multiple Joints

A remand is necessary to determine what joint disabilities the Veteran currently has. He has claimed DJD of the ankles, hips, and shoulders as well as polyarthralgia of the same joints. 

The only specific injury he described was a left ankle sprain in service. At his July 2012 hearing, the Veteran testified that he twisted his left ankle in service in 1993. He stated that he was hiking with his unit and he tripped on a rock. He stated it became swollen. His STRs confirm that in November 1993, he sprained his left ankle while hiking and carrying a backpack. He reported twisting it prior to the hike as well, but stated that he did not seek treatment for that injury. Upon examination, he had limited motion due to pain and was diagnosed with a first degree ankle sprain. He was placed on light duty for three days. 

The Veteran testified that he began to have "general pain" after boot camp and that he took ibuprofen every day. The Veteran's wife stated that he has missed work because of pain. The Veteran's psychiatric treatment records show that his sleep disturbance is caused in part by joint pain. 

In September 2008, Dr. R. B. stated that the Veteran's knee disabilities caused polyarthralgia due to an altered gait. He found that the Veteran had polyarthralgia and DJD in his ankles, hips, and shoulders. Dr. R. B. did not provide an explanation for his opinion. 

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. Id., at 83. 

In this case, the record shows that the Veteran has joint pain. However, it does not show which joints are affected by DJD and/or polyarthralgia. His STRs show that he had a left knee injury and a left ankle injury in service. The first and second elements of McLendon are satisfied. Dr. R. B.'s statement satisfies the low threshold for an indication that there may be a nexus between the claimed conditions and service. Id. However, the Board does not have sufficient medical evidence to ascertain which joints, if any, are impacted by DJD and/polyarthralgia and whether they are related to service. Thus, a VA examination is required. McLendon v. Nicholson, 20 Vet. App. 79 (2006), see also Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991) (the Board may not make use of its own unsubstantiated medical conclusions); 38 U.S.C.A. § 5103A(d). On remand, a VA examiner must provide proper diagnoses, if any, and etiology opinions for any diagnosed DJD or polyarthralgia. 

Vertigo 

In March 2010, the Veteran underwent a VA neurological examination. He reported episodes of dizziness that coincided with the onset of his tinnitus in 1992. The examiner opined that tinnitus is a symptoms of several underlying medical conditions, some of which were serious. However, he stated that tinnitus is not an etiological factor in any disease process. He concluded that "[v]ertigo can be associated with tinnitus depending upon the underlying disease process causing tinnitus."  The examiner's conclusion is a generalized, speculative opinion that does not state whether the Veteran's tinnitus causes his vertigo. It does not state whether the Veteran's tinnitus has an underlying disease process that is responsible for the vertigo. Because the opinion is speculative and unaccompanied by adequate reasoning to support it, it is not entitled to any weight; most of the probative value of a medical opinion comes from its reasoning. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). On remand, the examiner must provide an etiology opinion for the Veteran's vertigo as well as an adequate explanation for that opinion. Barr, 21 Vet. App. at 311. 

Total Rating Based Upon Individual Unemployability (TDIU)

When entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

In this case, the Board has granted a 70 percent evaluation for a psychiatric disorder.  As a result, the Veteran's disabilities meet the statutory threshold for an award of TDIU. See 38 C.F.R. § 4.16(a). On remand, the RO should develop a claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447.  

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record. Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder. If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2. Return the Veteran's claims file to the clinician who conducted the May 2008 joints examination. If that examiner is no longer available, schedule the Veteran for an examination with an appropriate clinician. 

The purpose of the examination is to determine whether the Veteran has a neck disability and/or radiculopathy that had its onset or was aggravated during active service or manifested to a compensable degree within one year of active service, or is otherwise related to any incident of service or to a service-connected disability.  

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

c) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) The Veteran's STRs, including his entrance and separation physicals.

ii) The report of his May 2008 and March 2010 VA examinations.

iii) February 2009 and May 2009 VA treatment reports of neck pain with radiculopathy. 

iv) September 2003 records from Thomas Memorial Hospital indicating neck pain with some numbness and tingling in the left arm. 

v) The April 2010 statement from Dr. J. D. 

vi) The transcript of his July 2012 hearing testimony. 

d) If a new examination is scheduled, the examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

e) In the case of either an addendum opinion or a new examination, the examiner must provide an opinion as to whether the Veteran's neck disability began during active service or is related to any incident of service, or to a service connected disability. If arthritis is diagnosed, the examiner must opine as to whether it began within one year after discharge from active service. The examiner must address the Veteran's assertion of continuity of symptomatology. 

f) The examiner must state whether the Veteran has radiculopathy or any other condition of the bilateral upper extremities. For each condition diagnosed, the examiner must provide an opinion as to whether it began during active service or is related to any incident of service, or to a service connected disability. 

If the examiner finds that the Veteran has a neck disability that is related to service, he or she must specifically opine as to whether any diagnosed disabilities of the upper extremities are caused by the neck disability. The examiner must address the Veteran's assertion of continuity of symptomatology.

g) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

3. Return the Veteran's claims file to the clinician who conducted the May 2008 joints examination. If that examiner is no longer available, schedule the Veteran for an examination with an appropriate clinician. 

The purpose of the examination is to determine whether the Veteran has a right knee disability that had its onset or was aggravated during active service or manifested to a compensable degree within one year of active service, or is otherwise related to any incident of service or to a service-connected disability.  

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

c) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) The Veteran's STRs, including his entrance and separation physicals.

ii) The report of his May 2008 VA examination.

      iii) Dr. R. B.'s September 2008 statement. 

      iv) Dr. J. D.'s April 2010 statement.

v) The transcript of his July 2012 hearing testimony. 

d) If a new examination is scheduled, the examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

e) In the case of either an addendum opinion or a new examination, the examiner must provide an opinion as to whether the Veteran's right knee disability began during active service or is related to any incident of service, or to a service connected disability. The examiner must specifically opine as to whether the Veteran's right knee disability was caused by his left knee disability. If arthritis is diagnosed, the examiner must opine as to whether it began within one year after discharge from active service. 

f) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

4. Schedule the Veteran for an examination with an appropriate clinician. 

The purpose of the examination is to determine whether the Veteran a left ankle disability as well as DJD and polyarthralgia of the ankles, hips, and shoulders that had their onset or were aggravated during active service or manifested to a compensable degree within one year of active service, or are otherwise related to any incident of service or to a service-connected disability.  

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

c) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) The Veteran's STRs, including his entrance and separation physicals and a November 1993 record showing that he sprained his left ankle.

      ii) Dr. R. B.'s September 2008 statement. 

iii) The transcript of the Veteran's July 2012 hearing testimony. 

d) The examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

e) The examiner must state whether the Veteran has a left ankle disability. The examiner must state whether the Veteran has DJD, and of which joints. He or she must also state whether he has polyarthralgia, and of which joints. 

For each of diagnosis and involved joint, the examiner must provide an opinion as to whether the disability began during active service or is related to any incident of service, or to a service connected disability. If arthritis is diagnosed, the examiner must opine as to whether it began within one year after discharge from active service. The examiner must address the Veteran's assertion of continuity of symptomatology.

f) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

5. Return the Veteran's claims file to the clinician who conducted the March 2010 neurological examination. If that examiner is no longer available, schedule the Veteran for an examination with an appropriate clinician. 

The purpose of the examination is to determine whether the Veteran has vertigo that had its onset or was aggravated during active, or is otherwise related to any incident of service or to a service-connected disability.  

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the Veteran. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; conducted any necessary clinical testing or interview with the Veteran, and whether the  examiner explained the factual and medical bases for any opinion. 

c) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) The Veteran's STRs, including his entrance and separation physicals.

      ii) Dr. R. B.'s September 2008 statement.

iii) The report of his March 2010 VA examination.

iv) The March 2010 report of N. B., a private audiologist. 

v) The transcript of his July 2012 hearing testimony. 

d) If a new examination is scheduled, the examiner must take a detailed history from the Veteran. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

e) In the case of either an addendum opinion or a new examination, the examiner must provide an opinion as to whether the Veteran's vertigo began during active service or is related to any incident of service, or to a service connected disability. The examiner must specifically opine as to whether the Veteran's vertigo was caused by his tinnitus. 

f) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

6. Review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully complied with and satisfied with respect to whether the Veteran is entitled to TDIU.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

7. After the notice above has been provided and after undertaking any other development deemed appropriate, the RO should then adjudicate the claim for TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran should be notified of the decision and afforded the opportunity to respond.

8. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

9. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal. If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


